DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-13, 15-18 and 20-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest a clip comprising a geometry for: aligning the one or more conductive contacts of the pluggable module; pressing the pluggable module against the substrate; a compliant layer disposed on a portion of the clip, the compliant layer to provide spring, resilience, or pressure for securing the pluggable module to the substrate combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 8, the prior art of record fails to disclose, teach, provide or suggest inserting a smart object module into a clip or housing comprising a compliant layer disposed on a portion thereof, the compliant layer to provide spring, resilience, or pressure for securing the pluggable module to a substrate, motherboard, panel, appliance, or machine combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 11, the prior art of record fails to disclose, teach, provide or suggest a machine learning assembly in the pluggable module; and a clip; a compliant layer disposed on a portion of the clip, the compliant layer to provide spring, resilience, or pressure for securing the pluggable module to the substrate combined with remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831